WHITING, J.
[1, 2] The sole question before us is the sufficiency of the evidence to sustain the trial court’s finding that respondent had suffered damages in the sum of $125 through the serving of respondent’s heifers by appellant’s bull, when such bull was trespassing upon respondent’s land. It appears that these parties lived on neighboring farms; that each had a herd of cattle; that at times appellants’s bull had broken upon respondent’s land and there mingled with his cattle; that, at other times, respondent’s cattle had trespassed upon appellant’s land and mingled with appellant’s cattle. Appellant claims that there was evidence showing that som'e at least of respondent’s heifers had been bred by appellant’s bull when such heifers were trespassing on appellant’s land; that there was no evidence from which it coul-d be determined how many of respondent’s heifers had -been bred by appellant’s bull upon respondent’s land; and that there was no competent evidence as to what damage, if any, respondent suffered by having a heifer bred.'
Respondent testified that he had seen appellant’s bull, upon several occasions among respondent’s cattle on respondent’s land;that, one each of such occasions, he had seen the bull serve one or more of his heifers: that in. all he had seen the plaintiff’s bull Serve 15 or. 20 of his heifers; and that,, owing to their age, the heifers after being bred, were worth $15 a head less than if not bred. There was ample evidence to support a larger judgment, but o-f that appellant -connot complain.
The judgment and order appealed from are affirmed.